[image_002.jpg]

 

 

A close up of text on a white background Description automatically generated
[image_003.jpg]

 

 

A close up of text on a black background Description automatically generated
[image_004.jpg]

 

 

[image_005.jpg]

 

 

[image_006.jpg]

 

 

[image_007.jpg]

 

 

A close up of text on a black background Description automatically generated
[image_008.jpg]

 

 

A close up of text on a black background Description automatically generated
[image_009.jpg]

 

 

[image_010.jpg]

 

 

A screenshot of a cell phone Description automatically generated [image_011.jpg]

 

 

A screenshot of a cell phone Description automatically generated [image_012.jpg]

 

